DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orteu (FR3059982A1) in view of Journade et al. (US 2017/0057652 A1). 

Regarding claim 1, Orteu teaches an engine attachment system (Figs. 1-3, support assembly 150), for an engine of an aircraft (Fig. 1, aircraft 100) which includes an engine nacelle (Fig. 1, engine 102), and in which the engine attachment system includes: an engine pylon (Fig. 1, engine pylon 104) with a starboard face and a port face (Seen best in Fig. 3, pylon 104 shown 
Orteu does not expressly disclose the second end of the starboard and port links fixed in an articulated manner.
However, in an analogous aircraft engine pylon art, Journade teaches the second end of the starboard and port links (Fig. 10, “front rod” 104; two opposite side bars shown) fixed in an articulated manner (Fig. 11, at “axis of rotation”, 110’; “In accordance with an embodiment visible in FIGS. 10 and 11, a clevis 118 connected to the core 58 of the engine 52 comprises two tabs which support an axis of rotation 110′, a second end of the front rod 104 comprising a bore through which the axis of rotation 110′ passes”, para. [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Orteu to further include the second end of the starboard and port links fixed in an articulated manner, as taught by Journade, to reduce the stresses due to vibration of the engine in use at the links second end connection, similar to the links first end connection. Additionally, it has been held that mere duplication of the essential working parts of a device, such as the flexible or pivotable connections, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 4, Orteu as modified by Journade teaches an aircraft including a structure, an engine with an engine nacelle and an engine attachment system according claim 1 .

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647